Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the last line located below the end of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4-6, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,704,991 to Moore.
Referring to claim 1, Moore discloses an animal watering device comprising, a base, - at 12, a trough – at 14, positioned within the base – see figures 1-4, wherein the trough is configured to store water – see figures 1-4, a water filling assembly – at 16,50,52, coupled with the trough such that a portion of water filling assembly is positioned within the trough – see at 50 in figure 4, wherein the water filling assembly is configured to control a water level within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, a ring – at 44, positioned about an upper surface of the trough – see figures 1-4, wherein the ring is configured to protect the upper surface of the trough – see at 44 in figures 1-4, and a plate – at 66, positioned within the trough to cover the portion of water filling assembly positioned within the trough – see 66 positioned in the trough and over the water filling assembly given attachment to shelf – at 48 as seen in figures 1-4 and column 6 lines 10-44, wherein the plate – at 66, includes one or more openings – at 68, to allow water to flow through the plate – see figures 1-4 and column 6 lines 10-44. Moore does not disclose the plate is a disc. However, it would have been obvious to one of ordinary skill in the art to take the device of Moore and make the plate any desired shape including the claimed disc shape matching the circular shape of the trough of Moore, so as to yield the predictable result of better securing the plate to the trough while better ensuring protection of the components below the plate during use. 
Referring to claim 2, Moore further discloses the base comprises an outer wall – at 24, and an inner wall – at 76,78, extending longitudinally through the outer wall – see at 76,78 at the in figures 1-4, wherein the inner wall is configured to receive the trough – at 14 see figures 1-4.
Referring to claim 4, Moore further discloses the inner wall includes a plurality of recesses extending within the inner wall that are configured to allow air to flow about the trough – see open recesses between items 76 and 20 and also between items 78 and 20 as seen in figure 2.
Referring to claim 5, Moore further discloses the inner wall comprises a shelf – see at connection of 76 and 78, configured receive a surface of the trough – at 14, to support the trough within the base – at 12 – see figures 1-4.
Referring to claim 6, Moore further discloses a heating device – at 54, configured to heat the water stored within the trough – see figure 2 and column 4 lines 36-66.
Referring to claim 8, Moore further discloses the trough includes a flange extending
outwardly about a top portion of the trough – see upper wall of 44 in figures 1-4, wherein the ring is positioned about the flange – see outer wall of 44 in figures 1-4.
	Referring to claim 9, Moore further discloses the trough comprises a housing – at 36, positioned below the disc/plate – at 66 – see figures 1-4, wherein the housing – at 36, is configured to house a portion of the water filling assembly – at 50 – see figure 4.
	Referring to claim 11, Moore further discloses the water filling assembly comprises a
fill valve – at 50,52, configured to control a level of the water stored within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, wherein at least a portion of the fill valve is positioned within the housing – see at 50 in figure 4.
	Claim(s) 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claims 1 or 2 above, and further in view of U.S. Patent No. 6,619,232 to Johnston et al.
Referring to claim 3, Moore does not disclose the base further comprises insulation positioned between the outer wall and the inner wall configured to insulate the water stored within the trough. Johnston et al. does disclose the base further comprises insulation – see figure 3 and detailed in column 3 lines 1-6, positioned between the outer wall and the inner wall – see at 8,9 in figure 3, configured to insulate the water stored within the trough – see figure 3 and column 3 lines 1-16. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the insulation of Johnston et al., so as to yield the predictable result of maintaining the water temperature in the trough as desired. 
Referring to claim 12, Moore further discloses the water filling assembly comprises, a fill valve – at 50,52, configured to control a level of the water stored within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, water supply – see detailed in column 3 line 58 to column 4 line 36, and a hose coupling the fill valve – at 50,52 to the water supply – see detailed in column 3 line 58 to column 4 line 36. Moore does not disclose a shut-off valve fluidly couplable with a water supply, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position. Johnston et al. does disclose a fill valve – at 10, a shutoff valve – at 12, fluidly couplable with a water supply – see figure 3, and a hose – at 14, fluidly coupling the fill valve with the shut-off valve – see figure 3, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position – see figure 3 and column 3 lines 21-56, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position – see figure 3 and column 3 lines 21-56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired.
Referring to claim 13, Moore as modified by Johnston et al. further discloses the hose – at 14, includes a coupling – at 10a and 12a, positioned at each end of the hose – see figure 3 of Johnson et al., and each coupling is couplable with one or both of the fill valve – at 10 and the shut-off valve – at 12 – see figure 3 of Johnston et al., but does not disclose each coupling is threadably couplable. However, it would have been obvious to one of ordinary skill in the art to take the device of Moore as modified by Johnston et al. and use any suitable coupling between the hose and valves including the claimed threaded couplings, so as to yield the predictable result of removably securing the hose the valves as desired. 
Referring to claim 14, Moore as modified by Johnston et al. further discloses the shut-off valve – at 12, is coupled to an inner wall – at 8,22, of the base by a support bracket – see not labeled bus shown in figure 3 of Johnston et al. and detailed in column 3 lines 53-56 of Johnston et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired.
Referring to claim 15, Moore as modified by Johnston et al. further discloses the shut-off valve – at 12, includes a stainless-steel ball valve – see column 3 lines 48-52 of Johnston et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 6 above, and further in view of U.S. Patent No. 7,423,243 to Reusche et al.
Referring to claim 7, Moore does not disclose the heating device includes a ring positioned about the trough. Reusche et al. does disclose the heating device – at 18, includes a ring positioned about the trough – at 13 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the heating device including a ring positioned about the trough as disclosed by Reusche et al., so as to yield the predictable result of more consistently heating the liquid in the trough as desired.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2016/0174522 to Colica.
Referring to claim 10, Moore further discloses the housing includes a stopper – at 72,74, selectively insertable through an opening of the housing – see figure 4, wherein the stopper includes an actuator – portion of 74 that actuates opening and closing of 74, but does not disclose the actuator is configured to adjust the tightness of the stopper within the opening. Colica does disclose the actuator – see at 40 in figure 4, is configured to adjust the tightness of the stopper with the opening – at 20,22 – see figures 1-4 and paragraphs [0019]-[0020]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the stopper of Colica, so as to yield the predictable result of controlling the flow of water from the device as desired. 
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as modified by Johnston et al.
Referring to claim 16, Moore discloses an animal watering device comprising, a base, - at 12, a trough – at 14, positioned within the base – see figures 1-4, wherein the trough is configured to store water – see figures 1-4, a water filling assembly – at 16,50,52, coupled with the trough such that a portion of water filling assembly is positioned within the trough – see at 50 in figure 4, wherein the water filling assembly is configured to control a water level within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, a ring – at 44, positioned about an upper surface of the trough – see figures 1-4, wherein the ring is configured to protect the upper surface of the trough – see at 44 in figures 1-4, and a plate – at 66, positioned within the trough to cover the portion of water filling assembly positioned within the trough – see 66 positioned in the trough and over the water filling assembly given attachment to shelf – at 48 as seen in figures 1-4 and column 6 lines 10-44, wherein the plate – at 66, includes one or more openings – at 68, to allow water to flow through the plate – see figures 1-4 and column 6 lines 10-44. Moore does not disclose the plate is a disc. However, it would have been obvious to one of ordinary skill in the art to take the device of Moore and make the plate any desired shape including the claimed disc shape matching the circular shape of the trough of Moore, so as to yield the predictable result of better securing the plate to the trough while better ensuring protection of the components below the plate during use. Moore further discloses the water filling assembly comprises, a fill valve – at 50,52, configured to control a level of the water stored within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, water supply – see detailed in column 3 line 58 to column 4 line 36, and a hose coupling the fill valve – at 50,52 to the water supply – see detailed in column 3 line 58 to column 4 line 36. Moore does not disclose a shut-off valve fluidly couplable with a water supply, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position. Johnston et al. does disclose a fill valve – at 10, a shutoff valve – at 12, fluidly couplable with a water supply – see figure 3, and a hose – at 14, fluidly coupling the fill valve with the shut-off valve – see figure 3, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position – see figure 3 and column 3 lines 21-56, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position – see figure 3 and column 3 lines 21-56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired.
Referring to claims 17-19, Moore discloses an animal watering device comprising, a base, - at 12, a trough – at 14, positioned within the base – see figures 1-4, wherein the trough is configured to store water – see figures 1-4, a water filling assembly – at 16,50,52, coupled with the trough such that a portion of water filling assembly is positioned within the trough – see at 50 in figure 4, wherein the water filling assembly is configured to control a water level within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, a ring – at 44, positioned about an upper surface of the trough – see figures 1-4, wherein the ring is configured to protect the upper surface of the trough – see at 44 in figures 1-4, and a plate – at 66, positioned within the trough to cover the portion of water filling assembly positioned within the trough – see 66 positioned in the trough and over the water filling assembly given attachment to shelf – at 48 as seen in figures 1-4 and column 6 lines 10-44, wherein the plate – at 66, includes one or more openings – at 68, to allow water to flow through the plate – see figures 1-4 and column 6 lines 10-44. Moore does not disclose the plate is a disc. However, it would have been obvious to one of ordinary skill in the art to take the device of Moore and make the plate any desired shape including the claimed disc shape matching the circular shape of the trough of Moore, so as to yield the predictable result of better securing the plate to the trough while better ensuring protection of the components below the plate during use. Moore further discloses the water filling assembly comprises, a fill valve – at 50,52, configured to control a level of the water stored within the trough – see figures 1-4 and column 3 line 58 to column 4 line 36, water supply – see detailed in column 3 line 58 to column 4 line 36, and a hose coupling the fill valve – at 50,52 to the water supply – see detailed in column 3 line 58 to column 4 line 36. Moore does not disclose a shut-off valve fluidly couplable with a water supply, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position. Johnston et al. does disclose a fill valve – at 10, a shutoff valve – at 12, fluidly couplable with a water supply – see figure 3, and a hose – at 14, fluidly coupling the fill valve with the shut-off valve – see figure 3, wherein the shut-off valve is configured to selectively couple the water supply with the fill valve, wherein the shut-off valve is configured to allow water to flow through the shut-off valve when the shut-off valve is in an open position – see figure 3 and column 3 lines 21-56, wherein the shut-off valve is configured to inhibit water to flow through the shut-off valve when the shut-off valve is in a closed position – see figure 3 and column 3 lines 21-56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired. Moore as modified by Johnston et al. further discloses the shut-off valve – at 12, is coupled to an inner wall – at 8,22, of the base by a support bracket – see not labeled bus shown in figure 3 of Johnston et al. and detailed in column 3 lines 53-56 of Johnston et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore and add the shut-off valve of Johnston et al., so as to yield the predictable result of selectively controlling water supply to the device as desired.
Referring to claim 20, Moore as modified by Johnston et al. further discloses the housing includes a stopper – at 72,74, selectively insertable through an opening of the housing – see figure 4 of Moore, wherein the stopper includes an actuator – portion of 74 that actuates opening and closing of 74, but does not disclose the actuator is configured to adjust the tightness of the stopper within the opening. Colica does disclose the actuator – see at 40 in figure 4, is configured to adjust the tightness of the stopper with the opening – at 20,22 – see figures 1-4 and paragraphs [0019]-[0020]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Moore as modified by Johnston et al. and add the stopper of Colica, so as to yield the predictable result of controlling the flow of water from the device as desired.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to animal watering devices in general:
	U.S. Pat. No. 4,584,966 to Moore – shows animal watering device
	U.S. Pat. No. 4,646,687 to Peterson et al. – shows animal watering device
	U.S. Pat. No. 4,856,459 to Wiseman et al. – shows animal watering device
	U.S. Pat. No. 5,452,683 to Poffenroth – shows animal watering device
	U.S. Pat. No. 5,474,029 to Hofer – shows animal watering device
	U.S. Pat. No. 5,740,760 to Winebrenner – shows animal watering device
	U.S. Pat. No. 6,729,264 to Duenow – shows animal watering device
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643